

115 HR 1145 IH: Housing for Homeless Students Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1145IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Ellison (for himself and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to qualify homeless youth and veterans who are full-time
			 students for purposes of the low-income housing tax credit.
	
 1.Short titleThis Act may be cited as the Housing for Homeless Students Act of 2017. 2.Homeless youth and veterans who are full-time students qualified for purposes of the low-income housing tax credit (a)In GeneralSection 42(i)(3)(D)(i) of the Internal Revenue Code of 1986 is amended by redesignating subclauses (II) and (III) as subclauses (IV) and (V), respectively, and by inserting after subclause (I) the following new subclauses:
				
 (II)a full-time student who, during any portion of the 7-year period ending with the commencement of such individual’s continuous occupation of any low-income unit or units, was an individual described in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)),
 (III)a full-time student who, during any portion of the 5-year period ending with the commencement of such individual’s continuous occupation of any low-income unit or units, was an individual described in section 2002(1) of title 38, United States Code,.
 (b)Effective dateThe amendments made by subsection (a) shall apply to determinations made before, on, or after the date of the enactment of this Act.
			